Citation Nr: 1727281	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  14-15 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II with erectile dysfunction.

2.  Entitlement to increased ratings for peripheral neuropathy of the right and left lower extremities due to diabetes mellitus, type II.

3. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1960 to December 1960 and August 1961 to February 1981.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In November 2015, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the appeal was remanded to afford the Veteran a VA examination regarding his diabetes and bilateral peripheral neuropathy of the lower extremities.  The appeal was also remanded to have the Veteran's claim for a total disability rating based on individual unemployability (TDIU) evaluated and adjudicated by the AOJ.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of an increased rating for peripheral neuropathy of the right and left lower extremity and TDIU are addressed in the REMAND section of this decision and are REMANDED to the Agency of Original Jurisdiction AOJ.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's diabetes mellitus, type II with erectile dysfunction requires insulin and a restricted diet but not regulation of activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus, type II with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10; 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in June 2011.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claims as well.  VA has obtained all identified and available service and post-service treatment records, and the VA examination afforded the Veteran in June 2016 for his diabetes is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiner considered the Veteran's symptoms and history and applied accepted medical standards and principles in rendering an opinion. 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Increased Rating 

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider entitlement to staged ratings to compensate for times since the claim was filed when the disability may have been more severe than at other times during the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  In the instant case, the Veteran filed his claim for increase on April 18, 2011.  Therefore, the period under consideration for the Veteran's claims for increased ratings for diabetes and peripheral neuropathy begins on April 18, 2010, which is one year prior to the date the claim for increase was filed.  

The Veteran's diabetes mellitus, type II with erectile dysfunction has been rated under Diagnostic Code 7913.  38 C.F.R. § 4.119 (2016).  Diagnostic Code 7913 provides that requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet is rated 20 percent disabling.  

Requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  

Requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated is rated 60 percent disabling.  

Requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated is rated a maximum 100 percent disabling.  

The rating criteria for diabetes are successive.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  Successive criteria exist where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).  

The term "regulation of activities" is specifically defined as "avoidance of strenuous occupational and recreational activities."  Camacho v. Nicholson, 21 Vet. App. at 363.  Medical evidence is required to support this criterion; a medical provider must indicate that the claimant's "diabetes is of such severity that he should curtail his activities such as to avoid strenuous activity."  Id. at 364.  Although VA regulations under 38 C.F.R. §§ 4.7, 4.21 generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, those regulations do not apply where the rating schedule establishes successive criteria.  

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  Here, the Board notes that the Veteran's service-connected diabetes mellitus, type II is evaluated as 20 percent disabling.

Analysis:
Facts

The Veteran contends that his diabetes mellitus, type II is more disabling than reflected by the 20 percent rating he is currently assigned.  

In June 2016, the Veteran underwent a VA examination to assess the severity of his diabetes mellitus, type II.  The examination report indicates that insulin is required with the need for more than one injection per day.  The examination report indicates that the Veteran's diabetes, type II requires regulation of activities.  As an example, the examiner indicated that the Veteran reported that he has to schedule meals to ensure that his insulin and sugar level checks are administered properly.

The examination report indicates that the frequency of visits with a diabetic care provider for episodes of ketoacidosis or hypoglycemia was less than two times per month.  The report indicates that there were no hospitalizations for episodes of ketoacidosis or hypoglycemic reactions for the past 12 months.  The report indicates that the Veteran has not had progressive, unintentional weight loss and loss of strength attributable to diabetes mellitus.  The report indicates that complications of the Veteran's diabetes include peripheral neuropathy and erectile dysfunction.  The report indicates that the Veteran's diabetes has not at least as likely as not aggravated cardiac conditions, hypertension, renal disease, peripheral vascular disease, or eye conditions other than diabetic retinopathy.  The report indicates that there were no other pertinent physical findings or complications.  

The report indicates that the Veteran was well nourished and in no acute distress. There were no signs of malaise present.  Funduscopic examination of the right eye was within normal limits.  Funduscopic examination of the left eye was within normal limits as well.  There was no evidence of rashes or lesions.  There was normal gross inspection of the chest and lungs.  There was no evidence of tenderness on palpation.  Breath sounds were symmetric.  There were no rhonchi, rales, or wheezes.  Expiratory phase was within normal limits.  There was normal S1 and S2.  There was no evidence of S3 or S4.  There was normal rate and regular rhythm.  There was no evidence of murmurs or gallops.  There were no heaves or thrills.  Examination of the abdomen revealed no evidence of tenderness.  The liver and spleen were not palpable.  Bowel sounds were normal.  There was no evidence of bruits.  There was no evidence of ascites.  There was no edema of the right or left lower extremity.  Peripheral pulses examination findings were within normal limits.  Motor and sensory examination was within normal limits, to include gait, balance, and cranial and peripheral nerves.  There was no urinary or bowel incontinence.    

There are also lay statements of record.  In an April 2011 statement, the Veteran indicated that his diabetes has gotten worse because when he was first diagnosed, he was only taking pills for it but now requires insulin.  He also indicated that the dosage of insulin he is required to take has increased.  In a July 2011 statement, he indicated that his diabetes has made daily activities more difficult.  In his April 2014 VA 9 form, the Veteran indicated that he now has to take at least five insulin injections.  

Merits

Having reviewed the evidence, the Board finds that the Veteran's diabetes mellitus, type II with erectile dysfunction warrants a 20 percent rating.

The June 2016 examination report reflects that the Veteran requires insulin and a restricted diet.  Diagnostic Code 7913 provides a 20 percent rating for these symptoms.  Thus, a 20 percent rating is warranted.  

However, a higher rating is not warranted.  The Board acknowledges that the June 2016 VA examiner indicated that the Veteran requires regulation of activities due to diabetes.  Camacho does require a medical determination that regulated activities are required due to diabetes.  However, the June 2016 VA examiner's assessment is not sufficient to establish that the Veteran's diabetes requires regulation of activities.  The Court in Camacho makes it clear that the term "regulation of activities" is specifically defined as "avoidance of strenuous occupational and recreational activities" and that a medical provider must indicate that the claimant's "diabetes is of such severity that he should curtail his activities such as to avoid strenuous activity."  Id at 363, 364.  Here, the example of "regulation of activities" that the examiner provided was that the Veteran had to schedule meals to accommodate his diabetes; this type of regulation is not what is contemplated by the rating schedule.  There is no indication in the record that the Veteran must curtail his activities so as to avoid strenuous activity due to his diabetes, and the Board finds that the medical evidence does not establish that regulation of activities is required.  Accordingly, a 40 percent rating is not warranted.  

The Board acknowledges the Veteran's contentions that he takes higher and more dosages of insulin than when he was initially diagnosed with diabetes.  The Board also acknowledges that the June 2016 examiner indicated that the Veteran has to take insulin more than once a day.  However, given that provisions for a 40 percent rating are directly incorporated into the criteria for 60 and 100 percent ratings, it follows that as the requirements for a 40 percent rating are not met, the next higher ratings under Diagnostic Code 7913 do not apply.  Tatum v. Shinseki, 23 Vet. App. at 152 (2009).

In sum, as the Veteran's diabetes has manifested in the requirement of insulin and a restricted diet but does not require regulated activities, the Board determines that a disability rating of 20 percent, but no higher, for the Veteran's diabetes mellitus, type II with erectile dysfunction is warranted.  

Accordingly, the Board finds that the preponderance of the evidence does not support the Veteran's claim for an increased rating for diabetes mellitus, type II with erectile dysfunction.  


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II with erectile dysfunction is denied.


REMAND

The Veteran contends that his bilateral peripheral neuropathy of the lower extremities is more disabling than reflected by his current rating.  

In reviewing the record, it appears that the Veteran was provided two examinations relating to his peripheral neuropathy on June 16, 2016, as there are two Disability Benefits Questionnaires (DBQs) dated June 16, 2016, regarding the Veteran's peripheral neuropathy of the lower extremities.  The DBQs are signed by the same examiner, but have conflicting findings as to the severity of the Veteran's peripheral neuropathy of the sciatic and femoral nerves of the right and left lower extremities.  One DBQ indicates that the Veteran has moderate incomplete paralysis of both the sciatic and femoral nerves for the right and left lower extremities.  The other DBQ indicates that the Veteran has moderately severe incomplete paralysis of the sciatic nerve for the right and left lower extremities and severe incomplete paralysis of the femoral nerve for the right and left lower extremities.  Given the inconsistencies in the findings of these examinations as to the severity of the Veteran's peripheral nerve condition, these examinations are not adequate for the purpose of rating the Veteran's disability.  Thus, the Board determines that a new examination is required to accurately assess the current level of severity of the Veteran's bilateral peripheral neuropathy of the lower extremities.  

Because the outcome of the determination as to the appropriate rating for the Veteran's right and left lower extremity peripheral neuropathy may impact the outcome of the adjudication of the claim for TDIU, the TDIU claim is inextricably intertwined with the other claims. Thus, the Board cannot fairly proceed in adjudicating the claim for a TDIU until the increased rating claims have been resolved, and adjudication of the TDIU claim must be deferred. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated treatment records regarding the Veteran's bilateral peripheral neuropathy of the lower extremities.  

2.  Schedule the Veteran for a new VA examination to assess the current level of severity of his bilateral peripheral neuropathy of the lower extremities.  The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner should indicate that the claims file was reviewed.  

The examiner must indicate the current level of severity of the Veteran's bilateral peripheral neuropathy of the femoral and sciatic nerves of the lower extremities.  

Additionally, please indicate whether the Veteran's symptoms and manifestations for the sciatic and femoral nerves are indistinguishable or can be separated into separate symptoms and manifestations or if the manifestations and symptoms overlap.  

3.  After completing the above actions, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


